DETAILED ACTION
1	This action is responsive to the amendment filed on August 01, 2022.
2	The cancelation of claims 2, 14-15 and 28 is acknowledged. Pending claims are 1,3-4,6-7, 9-10, 12-13, 17, 19-20, 22, 27 and 29-30 are pending in this application.
3	The rejections of the claims under 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
4	1,3-4,6-7, 9-10, 12-13, 17, 19-20, 22, 27 and 29-30 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2015/0208694 A1) teaches a method for degrading keratin material wherein the keratin material is admixed with a protease (see page 2, paragraph, 0024). However, the closest prior art of record (US’ 694 A1) does not teach or disclose a method of removing at least in part a biological deposit from skin of an animal, wherein the biological deposit is or comprises animal faeces including the step of administrating to the biological deposit an effective amount of a composition comprising a protease having keratinolytic activity and a reducing agent as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of removal of biological deposit from animal skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761